NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDRES AMADOR RAMIREZ                            No.   18-73303
CALDERON, AKA Andres Ramirez,
                                                 Agency No. A214-375-026
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Andres Amador Ramirez Calderon, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to remand. Romero-Ruiz v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ramirez Calderon’s motion

to remand for failure to show prima facie eligibility for cancellation of removal,

where he did not provide any evidence of exceptional and extremely unusual

hardship to his wife. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1080 (9th Cir.

2013) (BIA may deny the motion for failure to demonstrate prima facie eligibility

for the underlying relief); 8 U.S.C. § 1229b(b)(1)(D) (requiring a showing of

exceptional and extremely unusual hardship to a qualifying relative for

cancellation of removal).

      PETITION FOR REVIEW DENIED.




                                          2                                   18-73303